United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LEXINGTON VETERANS ADMINISTRATION
MEDICAL CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1250
Issued: December 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2010 appellant filed a timely appeal from the September 30, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs. As over 180 days passed since the
last merit decision of December 17, 2008 to the filing of this appeal, the Board lacks jurisdiction
over the merits of appellant’s case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 5, 2008 appellant, a 46-year-old diagnostic radiology technologist, filed a
traumatic injury claim alleging that on October 24, 2008 she injured her low back while moving
1

See 20 C.F.R. §§ 501.2(c) and 501.3(e).

a patient from a procedure table to a bed. The employing establishment controverted the claim,
noting that appellant returned to work on October 29, 2008 with no medical documentation.
In a November 20, 2008 note, Dr. E. Clark Standiford, Board-certified in family
medicine, diagnosed back pain. He noted that appellant was required to transfer patients three to
four times a day.
In a December 17, 2008 decision, the Office denied appellant’s claim. It accepted that
the October 24, 2008 incident took place as alleged, but found that the medical evidence was
insufficient to establish a firm medical diagnosis related to moving a patient at work.
On September 16, 2009 appellant requested reconsideration. She described her back
condition and reviewed her history of injury. Appellant resubmitted Dr. Standiford’s note.
By report dated January 2, 2009, Dr. Greg R. Wheeler, a Board-certified neurologist,
noted that he first treated appellant that day and that she brought a magnetic resonance imaging
(MRI) scan from 2007 for his review; however, the computer did not allow him to do so. He
noted that he would order a new lumbar MRI scan. Dr. Wheeler obtained a history that appellant
had obtained prior chiropractic treatment and recommended physical therapy. He noted that he
would follow up with her after obtaining the diagnostic studies.
In January 2, 2009 report, Dr. Charles M. Kenney, III, a Board-certified diagnostic
radiologist, related that an MRI scan of appellant’s lumbar spine revealed disc bulging with facet
arthropathy at multiple levels.
In notes dated January 8 and March 5, 2009, Dr. Wheeler diagnosed lumbago,
lumbosacral pain, lumbar spondylothesis, synovial cyst and lower leg pain. He did not address
appellant’s employment history or history of injury.
By decision dated September 30, 2009, the Office denied appellant’s request for
reconsideration finding that the evidence did not address the issue of causal relation.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

2

Office will deny the application for reconsideration without reopening the case for review on the
merits.5
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record does not warrant opening a claim for
further merit review.6 The submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.7 While a reopening of
a case may be predicated solely on a legal premise not previously considered, such reopening is
not required where the legal contention does not have a reasonable color of validity.8
ANALYSIS
On December 17, 2008 the Office denied appellant’s claim for traumatic injury on
October 24, 2008 while moving a patient at work. It accepted the incident happened as alleged,
but denied the claim as the medical evidence was not sufficient to establish causal relation.
Appellant requested reconsideration on September 16, 2009 and submitted additional evidence in
support of her claim. The Board finds that the Office did not abuse its discretion in denying her
request for further merit review.
Appellant’s reconsideration request did not allege or demonstrate that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office.9 Therefore, she is not entitled to a review of the merits
of her claim based upon the first and second requirements under section 10.606(b)(2).10
Appellant submitted several reports from Dr. Wheeler, who noted that he first examined
her on January 2, 2009. His office note of that date addressed her prior chiropractic treatment
but did not relate any history of the October 24, 2008 incident in which she transferred a patient
at work. Dr. Wheeler noted that he was unable to review a prior MRI scan of 2007 and
recommended additional diagnostic studies, which he obtained that day through Dr. Kenney. His
subsequent treatment notes failed to obtain or relate any history of the October 24, 2008 incident
accepted in this case. Dr. Wheeler’s medical reports, while new to the record, are not relevant on
the issue of causal relationship. He did not provide any opinion relating that the treatment of
appellant was related to her work as a diagnostic radiologist or, specifically, to the accepted
incident. Appellant’s claim was denied by the Office based on the inadequacy of the medical
5

Id. at § 10.608(b).

6

D.I., 59 ECAB 158 (2007); Eugene F. Butler, 36 ECAB 393, 398 (1984).

7

D.K., 59 ECAB 141 (2007); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

8

M.E., 58 ECAB 694 (2007); John F. Critz, 44 ECAB 788, 794 (1993).

9

On appeal appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision. 20 C.F.R. § 501.2(c). See J.T., 59
ECAB 293 (2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was before the Office
at the time of its final decision).
10

20 C.F.R. § 10.606(b)(2)(i) and (ii).

3

evidence to address causal relation. The Board has held that the submission of evidence that
does not address the particular issue involved in a claim does not constitute a basis for reopening
a case for further merit review.11 The reports of Dr. Wheeler are not pertinent to the issue on
which the Office denied appellant’s claim as he did not address causal relationship or provide
any opinion addressing how the October 24, 2008 incident contributed to appellant’s claimed
low back condition.
Appellant also submitted a copy of Dr. Standiford’s October 20, 2008 note, which was
previously of record and reviewed by the Office in its prior decision. It is well established that
the submission of evidence that repeats or duplicates that already of record does not constitute a
basis for reopening a claim for merit review.12
The evidence submitted by appellant did not establish that the Office erroneously applied
or interpreted a specific point of law, advance a relevant legal argument not previously
considered by the Office or constitute relevant and pertinent new evidence not previously
considered. As appellant did not meet any of the regulatory requirements, the Board finds that
the Office properly denied her request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further merit
review of her claim pursuant to 5 U.S.C. § 8128(a).

11

Mary Lou Barragy, 46 ECAB 781 (1995).

12

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

